Citation Nr: 1221180	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral foot disability, claimed as pes cavus and/or Charcot Marie Tooth syndrome.

2.  Entitlement to service connection for a bilateral foot disability, claimed as pes cavus and/or Charcot Marie Tooth syndrome.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at an April 2012 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The reopened issue of entitlement to service connection for a bilateral foot disability, claimed as pes cavus and/or Charcot Marie Tooth syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 1978 rating decision denied service connection for a bilateral foot disability and the Veteran did not appeal that decision, or submit documentation constituting new and material evidence within the one-year appeal period.

2.  A March 1986 rating decision denied service connection for a bilateral foot disability and the Veteran did not appeal that decision, or submit documentation constituting new and material evidence within the one-year appeal period.

3.  Evidence received since the time of the final March 1986 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disability.
CONCLUSIONS OF LAW

1.  The January 1978 rating decision is final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1977); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The March 1986 rating decision is final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral foot disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claim for service connection is being reopened, which is not prejudicial to him, VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108."  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a bilateral foot disability in January 1978 and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the January 1978 rating decision is final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1977); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The RO declined to reopen the issue of entitlement to service connection for a bilateral foot disability in March 1986, and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the March 1986 rating decision is also final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The basis of the March 1986 rating decision declining to reopen the Veteran's claim for service connection was that no new and material evidence had been submitted pertaining to the basis of the January 1978 denial, which held that the Veteran's bilateral foot disability was a congenital or developmental deformity which preexisted service and was not permanently aggravated by service beyond the natural progression of the condition.  To reopen the Veteran's claim, new and material evidence pertaining to this basis for denial must be submitted.

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

Evidence associated with the claims file since the March 1986 rating decision  decision includes VA outpatient treatment records dated from march 2006 to May 2008, a May 2009 private opinion letter, the October 2010 VA examination report, the Veteran's Social Security Administration decision and records considered therein, and the April 2012 Board hearing transcript.  
The May 2009 and October 2010 opinions and the Veteran's April 2012 hearing testimony have not previously been considered by VA, and address the nexus between the Veteran's bilateral foot disability and his military service, including whether it was a preexisting disability and if so, whether it was aggravated by service.  Thus, this evidence is new, and material as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted with respect to the issue of entitlement to service connection for a bilateral foot disability, and the claim is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a bilateral foot disability is reopened, and to that extent only, the appeal is granted.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's service entrance examination shows normal clinical findings of the feet.  However, the Veteran was treated for foot pain and other symptomatology beginning within months of service entrance, and a July 1970 physical profile permanently limited the Veteran's activity secondary to a diagnosis of pes cavus, and noted a recommendation for reassignment to a non-combat military occupational specialty.  To that end, the record does not reflect that the Veteran was subsequently treated for foot symptoms in service, and his service separation examination does not reflect a diagnosed foot disability.  However, mid- to late 1970s VA treatment records reflect the Veteran's assertion of pes cavus symptomatology prior to service.

Thus, the question remains whether the Veteran's bilateral foot disability, diagnosed in service as pes cavus and in the post-service period both as Charcot Marie Tooth syndrome and familial spastic paraparesis, preexisted service, and if so, was permanently aggravated by service beyond the natural progression of the condition.  The two opinions of record, the May 2009 private opinion and the July 2010 VA opinion, are not adequate to address this medical question.  

The May 2009 private opinion does not consider the absence of documented symptomatology for the Veteran's final two years of military service, or the impact of the five years of post-service employment as a laborer which occurred before the Veteran first sought treatment after service separation.  The July 2010 VA opinion, while addressing the absence of symptomatology and post-service employment, does not consider the appropriate standard set forth above.  Specifically, while the examiner indicated that it was clear that the Veteran's foot disability was congenital and thus preexisted service, and was not permanently aggravated by service, it is not clear whether the examiner considered the requirement that the disability both clearly and unmistakably preexisted service, and that it clearly and unmistakably was not aggravated by service.  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For this reason, remand is required.  On remand, the July 2010 examiner should be afforded the opportunity to clarify his opinion, and if unavailable, a new opinion from a qualified VA medical professional should be obtained.  If he so desires, the Veteran is welcome to obtain such a clarification from the private physician who provided the May 2009 opinion.  

Accordingly, the reopened issue of entitlement to service connection for a bilateral foot disability, claimed as pes cavus and/or Charcot Marie Tooth syndrome is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the VA examiner who conducted the October 2010 VA examination, and ask that he clarify his opinion.  Specifically, the examiner should state whether the evidence clearly and unmistakably establishes that the Veteran's diagnosed bilateral foot disability preexisted service, and if so, whether it clearly and unmistakably was not aggravated by service.  The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and was not aggravated by service, the evidence be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.  

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's bilateral foot disability preexisted service or finds that it did pre-exist service but that it was not clearly and unmistakably not aggravated by service, he or she should provide an opinion as to whether the Veteran's bilateral foot disability had its onset in service or is otherwise related to his military service.  Onset of the disability may occur during service even if, as the examiner stated in October 2010, the Veteran would have developed the disability had he not served in the military.  

A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate.  If the October 2010 VA examiner is unavailable, the Veteran's claims file should be forwarded to another VA examiner with the requisite expertise in diagnosing foot disabilities, and he or she should be asked to provide the opinions stated above.

2.  Readjudicate the reopened claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


